UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-2367



CHARLES WILLIAM LEVY,

                                               Plaintiff - Appellant,

             versus


JEAN JENSEN, Secretary of the Commonwealth of
Virginia State Board of Elections,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-763-A)


Submitted:    March 25, 2004                 Decided:   March 30, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se.       James Walter Hopper,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles William Levy appeals the district court’s orders

denying   relief   on   his   action   challenging   Virginia’s    ballot

restriction limiting a candidate to two offices, Va. Code Ann.

§§ 24.2-504, 24.2-525 (Michie 2000).       We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.      See Levy v. Jensen, No. CA-

03-763-A (E.D. Va. Sept. 27, 2003; Oct. 27, 2003).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -